V. J. Brennan, J.
On June 28, 1960, plaintiff filed suit against defendants, alleging various improprieties in the management of a trust set up by her father; plaintiff being one of three beneficiaries named in the trust agreement. On May 7, 1973, the trial judge granted defendants’ request for a summary judgment, based on his finding that no genuine issue of material fact existed. GCR 1963, 117.2(3). This Court granted plaintiff leave to appeal.
The trial judge based his summary judgment order on certain admissions made by plaintiff while she was being deposed. Essentially, he found that plaintiff had admitted that many of the allegations made in her complaint were false, and that she had further admitted that she knew of no evidence to support the remaining allegations. The trial judge ruled that plaintiff was bound by these admissions, and therefore that no genuine issue of material fact existed.
On appeal, plaintiff does not contend that her admissions are not binding against her,1 rather she argues that she did not "admit away” all material allegations made in her complaint. She argues that under Rizzo v Kretschmer, 389 Mich 363; 207 NW2d 316 (1973), it was improper for the trial judge to have granted summary judgment when any material allegation in her complaint remained uncontradicted. Whatever the applicability of *208Rizzo, supra, is in a non-jury case such as this action, we find that the trial judge here correctly granted summary judgment for the following reasons.
This lawsuit was filed some 15 years ago. It has, at various times, been heard in four different counties by nine different judges. Plaintiff herself has been represented by at least ten different law firms. Plaintiff charges that the trustees engaged in self-dealing transactions with the trust, but admits that under the trustees’ management the trust corpus has grown from $127,000 to a present value of over $7,000,000.
During the pendency of the suit, plaintiff has sought accountings and other information through various discovery techniques. The lower court judges have, without exception, granted her discovery requests. Defendants have always complied. Nonetheless, at her deposition, plaintiff was unable to point to any specific instance of wrongdoing on anybody’s part. When asked what her basic complaint was, she would only respond with vague statements that she wanted more information.
We think that this 13-year-long fishing expedition must come to an end. Plaintiff has been given every chance to make out a case, and she has failed. The lower court record belies her contention that the trustees have performed improperly; we are constrained to agree with the trial judge’s assessment of this entire proceeding:
"This Court finds that this case has been used as a vehicle of harassment — for harassment and vexation against the defendants and other persons connected with the case, including the beneficiaries and the trustees, and that the plaintiff by her own sworn testimony in the depositions establishes that there is no genuine material issue of fact, that there has been nothing *209really withheld from her, that the assets, the income and all points relating to them are available, and I should say that the trustees or whoever has been accounting for them have done a pretty fine job to have a principal corpus swell in a comparatively short time — it has been a matter of years — from $127,000 to $7,000,-000.”
Defendants’ affidavits in support of summary judgment, although tardily filed, suffice to meet the requirements of GCR 1963,117.3.
Affirmed. Costs to be paid by plaintiff.
Bronson, P. J., concurred.

 See Garnet v Jenks, 38 Mich App 719; 197 NW2d 160 (1972), Flynn v McLouth Steel Corp, 55 Mich App 669; 223 NW2d 297 (1974).